1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     VICTOR CAMARGO JUAREZ,                            Case No. 3:21-cv-00221-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      ALLIED UNIVERSAL,
9
                                  Defendant.
10

11          United States Magistrate Judge Carla L. Baldwin ordered Plaintiff to update his

12   address in compliance with Local Rule LR IA 3-1 or face dismissal after two documents

13   mailed to him were returned as undeliverable. (ECF No. 8.) He did not timely respond to

14   that order, so Judge Baldwin issued a Report and Recommendation recommending that

15   this case be dismissed without prejudice. (ECF No. 12 (“R&R”).) Plaintiff had until July

16   12, 2021, to file an objection to the R&R. (Id.) While Plaintiff did not file an objection to

17   the R&R, he filed a response to the pending motion to dismiss on July 12, 2021. (ECF

18   No. 13.) It therefore appears that Plaintiff is receiving documents in this case, and is

19   attempting to litigate it, but he is not complying with Judge Baldwin’s orders.

20          Because Plaintiff is proceeding pro se, and appears to be attempting to litigate this

21   case, the Court will give him one final chance to comply with Judge Baldwin’s orders

22   before dismissing this case without prejudice.

23          It is therefore ordered that Plaintiff must file a notice of change of address in

24   compliance with Local Rule LR IA 3-1 and Judge Baldwins’ prior orders by July 20, 2021.

25          It is further ordered that if Plaintiff does not timely update his address, the Court

26   will dismiss this case without prejudice and deny the pending motion to dismiss as moot

27   on July 21, 2021.

28   ///
1          The Clerk of Court is directed to send a copy of this order, along with copies of

2    Judge Baldwin’s prior orders (ECF Nos. 8, 12) both by email to vjuarez775@gmail.com

3    and by mail to the address listed on the docket.

4          DATED THIS 15th Day of July 2021.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
